SECOND AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT


This Second Amended and Restated Executive Employment Agreement (this
“Agreement”) is made as of the 16th day of June, 2005 by and between Mobilepro
Corp., a Delaware corporation (the “Company”), and Jay O. Wright (“Executive”).


WHEREAS, the Company and the Executive are parties to that certain Executive
Employment Agreement dated as of June 9, 2004 (“Original Agreement”), amending
Executive’s prior Executive Employment Agreement dated as of April 15, 2004,
which states the terms and conditions of the Executive’s employment as President
and Chief Executive Officer of the Company; and


WHEREAS, the Company and Executive wish to amend the Original Agreement
primarily to amend various compensation provisions in light of the Company’s
achievement of certain acquisition milestones and increasing focus on earnings.


NOW, THEREFORE, in consideration of the foregoing recitals and the
representations, covenants and terms, the parties hereto hereby agree to amend
and restate the Original Agreement in its entirety as follows:



1.  
Employment Period



The Company will employ Executive, and Executive will serve the Company, under
the terms of this Agreement commencing April 1, 2005 (the “Commencement Date”)
through December 31, 2007 unless earlier terminated under Section 4 hereof. On
November 1, 2007, the term of this Agreement shall automatically be extended for
an additional period of twelve (12) months; provided, however, that either party
hereto may elect not to so extend this Agreement by giving written notice to the
other party at least sixty (60) days prior to such anniversary date. The period
of time between the commencement and the termination of Executive’s employment
hereunder shall be referred to herein as the “Employment Period.”



2.  
Duties and Status



The Company hereby engages Executive as its President and Chief Executive
Officer on the terms and conditions set forth in this Agreement. During the
Employment Period, Executive shall report directly to the Board of Directors of
the Company (the “Board”) and shall exercise such authority, perform such
executive functions and discharge such responsibilities as are reasonably
associated with Executive’s position, commensurate with the authority vested in
Executive pursuant to this Agreement and consistent with the governing documents
of the Company. These duties include, but are not limited to: (i) increasing the
revenue, earnings and financial strength of the Company; (ii) working with the
CFO to build the Company’s presence on “Wall Street” and serving as the
Company’s “face” to the capital markets; (iii) identifying and recruiting
additional personnel to build the Company; (iv) seeking and closing acquisitions
for the Company to increase the Company’s revenue and earnings per share; (v)
working to shape and determine the strategic direction of the Company; and (v)
handling such other leadership, administrative and managerial roles as is
customary and appropriate for a company’s President and Chief Executive Officer.
 

--------------------------------------------------------------------------------





3.  
Compensation and Benefits




(a)  
Salary. During the Employment Period, the Company shall pay to Executive, as
compensation for the performance of his duties and obligations under this
Agreement, a base salary during the remainder of 2005 of Two Hundred Ten
Thousand Dollars ($210,000), during 2006 Two Hundred Forty Thousand Dollars
($240,000) and during 2007 Two Hundred Seventy Thousand Dollars ($270,000). The
base salary may be increased at the discretion of the Board.

 

(b)  
Bonus. During the Employment Period, Executive shall be entitled to a bonus
during 2005 of $90,000 for refinancing the Company’s debt with Airlie
Opportunity Master Fund, Ltd. and up to $150,000 according to the following
percentages: 35% for achieving the profit projected in the Company’s 2006
budget; 20% for obtaining a listing of the Company on NASDAQ (SmallCap or
National Market) or AMEX (at the Board’s discretion);15% for achieving the
Company’s 2006 projected revenue as set forth in its budget; and 30% at the
discretion of the Board. During 2006 and 2007 the bonus shall be determined upon
criteria mutually agreed to between the Board and Executive, provided, however,
that the total cash compensation for Executive (base salary and bonus) shall not
exceed $450,000 unless otherwise mutually agreed between the Board and
Executive.

 

(c)  
Equity. As partial consideration for entering into this Agreement, the Company
hereby grants Executive a warrant in the form attached hereto as Exhibit 1 to
acquire five million (5,000,000) shares of the Company’s common stock, par value
$.001 per share at an exercise price of $0.22 per share (the “Warrant Shares”)
to vest ratably over thirty-two (32) months between April 2005 and December 2008
or immediately if Executive’s employment is terminated without cause or for good
reason (as described in Section 4 hereof) or due to a change in control, sale of
a majority of the common stock or substantially all of the assets of the Company
or merger of the Company into or with another company (unless such company is
less than ninety percent (90%) of the size (measured by market value) of the
Company) or reverse merger with another company. This warrant is in addition to
(i) the warrant to acquire seven million two hundred thousand (7,200,000) shares
of the Company’s common stock pursuant to Executive’s prior Employment Agreement
dated April 15, 2004 at an exercise price of $0.018 per share (the “Warrant
Shares”) to vest three hundred thousand (300,000) Warrant Shares each month
commencing April 15, 2004 or immediately if Executive’s employment is terminated
without cause or for good reason (as described in Section 4 hereof) or due to a
change in control, sale of a majority of the common stock or substantially all
of the assets of the Company or merger of the Company into or with another
company (unless such company is less than fifty percent (50%) of the size
(measured by market value) of the Company) or reverse merger with another
company; and (ii) the warrant(s) to acquire seven million nine hundred eighty
two thousand five hundred (7,982,500) Warrant Shares which have already vested.
The Warrant Shares granted hereunder must be exercised by the tenth anniversary
of the date of vesting or shall be forfeited by Executive. All Warrant Shares
granted hereunder shall have a “cashless” exercise provision which enables
Executive to give up a portion of his Warrant Shares in order to exercise others
without paying cash for them. Further, the number, kind and strike price of the
stock Warrant Shares granted hereunder shall be appropriately and equitably
adjusted to reflect any stock dividend, stock split, spin-off, split-off,
extraordinary cash dividend, recapitalization, reclassification or other major
corporate action affecting the stock of the Company to the end that after such
event Executive’s proportionate interest in the Company shall be maintained as
before the occurrence of such event. Executive shall also receive payment of any
cash dividend or stock dividend declared and paid by the Company as if Executive
had already exercised all of his Warrant Shares, including unvested Warrant
Shares.

 
-2-

--------------------------------------------------------------------------------


 

(d)  
Appointment to the Board. The Company shall nominate Executive to be a member of
the Board during the Employment Period.

 

(e)  
Other Benefits. During the Employment Period, Executive shall be entitled to
participate in all of the employee benefit plans, programs and arrangements of
the Company in effect during the Employment Period which are generally available
to senior executives of the Company, subject to and on a basis consistent with
the terms, conditions and overall administration of such plans, programs and
arrangements. In addition, during the Employment Period, Executive shall be
entitled to fringe benefits and perquisites comparable to those of other senior
executives of the Company including, but not limited to, twenty (20) days of
vacation pay plus five (5) sick/personal days, to be used in accordance with the
Company’s vacation pay policy for senior executives.

 
-3-

--------------------------------------------------------------------------------


 

(f)  
Business Expenses. During the Employment Period, the Company shall promptly
reimburse Executive for all appropriately documented, reasonable business
expenses incurred by Executive in the performance of his duties under this
Agreement, including, but not limited to, telecommunications expenses and travel
expenses.

 

(g)  
Office. During the Employment Period, the Company shall provide an office at a
place mutually agreeable to Executive and the Company and, to the extent that
the Company’s budget allows, secretarial assistance to Executive suitable to
Executive’s position as the Company’s Chief Executive Officer. Executive agrees
that the Company’s existing offices at 6701 Democracy Boulevard, Bethesda,
Maryland 20817 are sufficient to satisfy this covenant.




4.  
Termination of Employment




(a)  
Termination for Cause. The Company may terminate Executive’s employment
hereunder for Cause (defined below). For purposes of this Agreement and subject
to Executive’s opportunity to cure as provided in Section 4(c) hereof, the
Company shall have Cause to terminate Executive’s employment hereunder if such
termination shall be the result of:




 
(i)
a willful or grossly negligent material breach of fiduciary duty or
material breach of the terms of this Agreement or any other agreement between
Executive and the Company (including without limitation any agreements regarding
confidentiality, inventions assignment and non-competition), which, in the case
of a material breach of the terms of this Agreement or any other agreement,
remains uncured for a period of thirty (30) days following receipt of written
notice from the Board specifying the nature of such breach;

 

 
(ii)
the commission by Executive of any act of embezzlement, fraud, larceny or theft
on or from the Company;

 

 
(iii)
substantial and continuing gross neglect or inattention by Executive of the
duties of his employment or the willful misconduct or gross negligence of
Executive in connection with the performance of such duties which remains
uncured for a period of thirty (30) days following receipt of written notice
from the Board specifying the nature of such breach; and

 
-4-

--------------------------------------------------------------------------------


 

 
(iv)
the commission by and indictment of Executive of any crime involving moral
turpitude or a felony.

 

(b)  
Termination for Good Reason. Executive shall have the right at any time to
terminate his employment with the Company upon not less than thirty (30) days
prior written notice of termination for Good Reason (defined below). For
purposes of this Agreement and subject to the Company’s opportunity to cure as
provided in Section 4(c) hereof, Executive shall have Good Reason to terminate
his employment hereunder if such termination shall be the result of:

 

(i)  
The breach by the Company of any material provision of this Agreement; or

 

(ii)  
A requirement by the Company that Executive perform any act or refrain from
performing any act that would be in violation of any applicable law.

 

(c)  
Notice and Opportunity to Cure. Notwithstanding the foregoing, it shall be a
condition precedent to the Company’s right to terminate Executive’s employment
for Cause and Executive’s right to terminate for Good Reason that (i) the party
seeking termination shall first have given the other party written notice
stating with specificity the reason for the termination (“breach”) and (ii) if
such breach is susceptible of cure or remedy, a period of fifteen (15) days from
and after the giving of such notice shall have elapsed without the breaching
party having effectively cured or remedied such breach during such 15-day
period, unless such breach cannot be cured or remedied within fifteen (15) days,
in which case the period for remedy or cure shall be extended for a reasonable
time (not to exceed an additional thirty (30) days) provided the breaching party
has made and continues to make a diligent effort to effect such remedy or cure.




(d)  
Voluntary Termination. Executive, at his election, may terminate his employment
upon not less than sixty (60) days prior written notice of termination other
than for Good Reason.




(e)  
Termination Upon Death or Permanent and Total Disability. The Employment Period
shall be terminated by the death of Executive. The Employment Period may be
terminated by the Board if Executive shall be rendered incapable of performing
his duties to the Company by reason of any medically determined physical or
mental impairment that can be reasonably expected to result in death or that can
be reasonably be expected to last for a period of either (i) six (6) or more
consecutive months from the first date of Executive’s absence due to the
disability or (ii) nine (9) months during any twelve-month period (a “Permanent
and Total Disability”). If the Employment Period is terminated by reason of a
Permanent and Total Disability of Executive, the Company shall give thirty (30)
days’ advance written notice to that effect to Executive.



-5-

--------------------------------------------------------------------------------


 
 

(f)  
Termination Without Cause. The Company, at its election, may terminate
Executive’s employment otherwise than for Cause, upon not less than sixty (60)
days written notice of termination.




(g)  
Termination for Business Failure. Anything contained herein to the contrary
notwithstanding, in the event the Company’s business is discontinued because
continuation is rendered impracticable by substantial financial losses, lack of
funding, legal decisions, administrative rulings, declaration of war,
dissolution, national or local economic depression or crisis or any reasons
beyond the control of the Company, then this Agreement shall terminate as of the
day the Company determines to cease operation with the same force and effect as
if such day of the month were originally set as the termination date hereof. In
the event this Agreement is terminated pursuant to this Section 4(g), Executive
will not be entitled to severance pay.




5.  
Consequences of Termination




(a)  
Without Cause, due to a Change of Control or for Good Reason. In the event of a
termination of Executive’s employment during the Employment Period by the
Company other than for Cause pursuant to Section 4(f) or by Executive for Good
Reason pursuant to Section 4(b) (e.g., due to a Change of Control of the
Company, where Change of Control means:  (i) the acquisition (other than from
the Company) in one or more transactions by any Person, as defined in this
Section 5(a), of the beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Securities Exchange Act of 1934, as amended) of 50% or
more of (A) the then outstanding shares of the securities of the Company, or
(B) the combined voting power of the then outstanding securities of the Company
entitled to vote generally in the election of directors (the “Company Voting
Stock”); (ii) the closing of a sale or other conveyance of all or substantially
all of the assets of the Company; or (iii) the effective time of any merger,
share exchange, consolidation, or other business combination of the Company if
immediately after such transaction persons who hold a majority of the
outstanding voting securities entitled to vote generally in the election of
directors of the surviving entity (or the entity owning 100% of such surviving
entity) are not persons who, immediately prior to such transaction, held the
Company Voting Stock; provided, however, that a Change of Control shall not
include a public offering of capital stock of the Company. For purposes of this
Section 5(a), a “Person” means any individual, entity or group within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended, other than: employee benefit plans sponsored or maintained by the
Company and corporations controlled by the Company, the Company shall pay
Executive (or his estate) and provide him with the following:



-6-

--------------------------------------------------------------------------------


 

(i)  
Lump-Sum Payment. A lump-sum cash payment, payable ten (10) days after
Executive’s termination of employment, equal to the sum of the following:

 

(A)  
Salary. The equivalent of nine (9) months (the “Severance Period”) of
Executive’s then-current base salary; plus

 

(B)  
Earned but Unpaid Amounts. Any previously earned but unpaid salary through
Executive’s final date of employment with the Company, and any previously earned
but unpaid bonus amounts prior to the date of Executive’s termination of
employment.




(C)  
Equity. All Warrant Shares vested at time of termination shall be retained by
Executive. All unvested Warrant Shares shall immediately vest and be retained by
Executive. Executive shall have the benefit of the full ten year option period
to exercise such Warrant Shares.




(ii)  
Other Benefits. The Company shall provide continued coverage for the Severance
Period under all health, life, disability and similar employee benefit plans and
programs of the Company on the same basis as Executive was entitled to
participate immediately prior to such termination, provided that Executive’s
continued participation is possible under the general terms and provisions of
such plans and programs. In the event that Executive’s participation in any such
plan or program is barred, the Company shall use its commercially reasonable
efforts to provide Executive with benefits substantially similar (including all
tax effects) to those which Executive would otherwise have been entitled to
receive under such plans and programs from which his continued participation is
barred. In the event that Executive is covered under substitute benefit plans of
another employer prior to the expiration of the Severance Period, the Company
will no longer be obligated to continue the coverages provided for in this
Section 5(a)(ii).



-7-

--------------------------------------------------------------------------------


 

(b)  
Other Termination of Employment. In the event that Executive’s employment with
the Company is terminated during the Employment Period by the Company for Cause
(as provided for in Section 4(a) hereof) or by Executive other than for Good
Reason (as provided for in Section 4(b) hereof), the Company shall pay or grant
Executive any earned but unpaid salary, bonus, and Warrant Shares through
Executive’s final date of employment with the Company, and the Company shall
have no further obligations to Executive.




(c)  
Withholding of Taxes. All payments required to be made by the Company to
Executive under this Agreement shall be subject only to the withholding of such
amounts, if any, relating to tax, excise tax and other payroll deductions as may
be required by law or regulation.




(d)  
No Other Obligations. The benefits payable to Executive under this Agreement are
not in lieu of any benefits payable under any employee benefit plan, program or
arrangement of the Company, except as specifically provided herein, and
Executive will receive such benefits or payments, if any, as he may be entitled
to receive pursuant to the terms of such plans, programs and arrangements.
Except for the obligations of the Company provided by the foregoing and this
Section 5, the Company shall have no further obligations to Executive upon his
termination of employment.




(e)  
No Mitigation or Offset. Executive shall have no obligation to mitigate the
damages provided by this Section 5 by seeking substitute employment or otherwise
and there shall be no offset of the payments or benefits set forth in this
Section 5 except as provided in Section 5(a)(ii).




6.  
Governing Law



This Agreement and the rights and obligations of the parties hereto shall be
construed in accordance with the laws of the State of Maryland, without giving
effect to the principles of conflict of laws.



7.  
Indemnity and Insurance



The Company shall indemnify and save harmless Executive for any liability
incurred by reason of any act or omission performed by Executive while acting in
good faith on behalf of the Company and within the scope of the authority of
Executive pursuant to this Agreement and to the fullest extent provided under
the Bylaws, the Certificate of Incorporation and the General Corporation Law of
the State of Delaware, except that Executive must have in good faith believed
that such action was in, or not opposed to, the best interests of the Company,
and, with respect to any criminal action or proceeding, had no reasonable cause
to believe that such conduct was unlawful


-8-

--------------------------------------------------------------------------------


 
The Company shall provide that Executive is covered by any Directors and
Officers insurance that the Company provides to other senior executives and/or
Board members.



8.  
Non-Disparagement



At all times during the Employment Period and for a period of five (5) years
thereafter (regardless of how Executive’s employment was terminated), Executive
shall not, directly or indirectly, make (or cause to be made) to any person any
disparaging, derogatory or other negative or false statement about the Company
(including its products, services, policies, practices, operations, employees,
sales representatives, agents, officers, members, managers, partners or
directors), provided, however, that any statements that Executive makes to his
immediate family and in-laws
shall be immune from this provision.



9.  
Cooperation with the Company After Termination of Employment



Following termination of Executive’s employment for any reason, Executive shall
fully cooperate with the Company in all matters relating to the winding up of
Executive’s pending work on behalf of the Company including, but not limited to,
any litigation in which the Company is involved, and the orderly transfer of any
such pending work to other employees of the Company as may be designated by the
Company. Following any notice of termination of employment by either the Company
or Executive, the Company shall be entitled to such full time or part time
services of Executive as the Company may reasonably require during all or any
part of the sixty (60)-day period following any notice of termination, provided
that Executive shall be compensated for such services at the same rate as in
effect immediately before the notice of termination.



10.  
Lock-up Period and Volume Limitation.



Executive agrees that he will not sell or otherwise transfer or dispose of more
than one million (1,000,000) shares of the Company’s common stock during any
calendar quarter during the Employment Period.



11.  
Notice



All notices, requests and other communications pursuant to this Agreement shall
be sent by overnight mail to the following addresses:
 
--

-9-

--------------------------------------------------------------------------------



If to Executive:


Jay O. Wright


If to the Company:


Mobilepro Corp.
Attn: Board of Directors
6701 Democracy Blvd.
Suite 300
Rockville, Maryland 20817
Phone: 301/315-9040



12.  
Waiver of Breach



Any waiver of any breach of this Agreement shall not be construed to be a
continuing waiver or consent to any subsequent breach on the part of either
Executive or of the Company.



13.  
Non-Assignment / Successors



Neither party hereto may assign his or its rights or delegate his or its duties
under this Agreement without the prior written consent of the other party;
provided, however, that (i) this Agreement shall inure to the benefit of and be
binding upon the successors and assigns of the Company upon any sale or all or
substantially all of the Company’s assets, or upon any merger, consolidation or
reorganization of the Company with or into any other corporation, all as though
such successors and assigns of the Company and their respective successors and
assigns were the Company; and (ii) this Agreement shall inure to the benefit of
and be binding upon the heirs, assigns or designees of Executive to the extent
of any payments due to them hereunder. As used in this Agreement, the term
“Company” shall be deemed to refer to any such successor or assign of the
Company referred to in the preceding sentence.



14.  
Severability



To the extent any provision of this Agreement or portion thereof shall be
invalid or unenforceable, it shall be considered deleted there from and the
remainder of such provision and of this Agreement shall be unaffected and shall
continue in full force and effect.
 
-10-

--------------------------------------------------------------------------------


 

15.  
Counterparts



This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same instrument.



16.  
Arbitration



Executive and the Company shall submit to mandatory and exclusive binding
arbitration, any controversy or claim arising out of, or relating to, this
Agreement or any breach hereof where the amount in dispute is greater than or
equal to Fifty Thousand Dollars ($50,000), provided, however, that the parties
retain their right to, and shall not be prohibited, limited or in any other way
restricted from, seeking or obtaining equitable relief from a court having
jurisdiction over the parties. In the event the amount of any controversy or
claim arising out of, or relating to, this Agreement, or any breach hereof, is
less than Fifty Thousand Dollars ($50,000), the parties hereby agree to submit
such claim to mediation. Such arbitration shall be governed by the Federal
Arbitration Act and conducted through the American Arbitration Association
(“AAA”) in the District of Columbia, before a single neutral arbitrator, in
accordance with the National Rules for the Resolution of Employment Disputes of
the American Arbitration Association in effect at that time. The parties may
conduct only essential discovery prior to the hearing, as defined by the AAA
arbitrator. The arbitrator shall issue a written decision which contains the
essential findings and conclusions on which the decision is based. Mediation
shall be governed by, and conducted through, the AAA. Judgment upon the
determination or award rendered by the arbitrator may be entered in any court
having jurisdiction thereof.



17.  
Entire Agreement



This Agreement and all schedules and other attachments hereto constitute the
entire agreement by the Company and Executive with respect to the subject matter
hereof and, except as specifically provided herein, supersedes any and all prior
agreements or understandings between Executive and the Company with respect to
the subject matter hereof, whether written or oral. This Agreement may be
amended or modified only by a written instrument executed by Executive and the
Company. This Agreement takes precedence over any other agreement, including the
Company’s 2001 Equity Performance Plan, for interpreting the provisions of this
Agreement.


IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date written above.
 

JAY O. WRIGHT     MOBILEPRO CORP.                

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

     
By: Donald Sledge
Its: Board Member


-11-

--------------------------------------------------------------------------------


 
Exhibit 1


WARRANT
 
-12-

--------------------------------------------------------------------------------


